UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7650



In Re: STANLEY LORENZO WILLIAMS,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-00-326)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Lorenzo Williams petitions for a writ of mandamus al-

leging undue delay by the district court in ruling on his pending

28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition.    A writ of

mandamus is a drastic remedy and should be granted only in those

extraordinary situations when no other remedy is available. See In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).     Because there has

been recent significant action in the district court, including the

referral to the magistrate judge of a motion for summary judgment,

we find that there has been no undue delay, and Williams is not

entitled to the relief he seeks.     Accordingly, although we grant

Williams’ motion for leave to proceed in forma pauperis, we deny

mandamus relief.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2